CHIEF JUSTICE                                                                                  LISA MATZ
 CAROLYN WRIGHT                                                                          CLERK OF THE COURT
                                                                                             (214) 712-3450
JUSTICES                                                                               theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                               GAYLE HUMPA
 DOUGLAS S. LANG                                                                       BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                        (214) 712-3434

                                        Court of Appeals
 ROBERT M. FILLMORE                                                                  gayle.humpa@5th.txcourts.gov
 LANA MYERS
 DAVID EVANS
 DAVID LEWIS                     Fifth District of Texas at Dallas                            FACSIMILE
                                                                                            (214) 745-1083
 ADA BROWN
                                           600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                             INTERNET
 BILL WHITEHILL                                 DALLAS, TEXAS 75202                WWW.TXCOURTS.GOV/5THCOA.ASPX
 DAVID J. SCHENCK                                  (214) 712-3400




                                               September 10, 2015




       Christopher David Bruning
       6049 West Red Bird Lane
       Dallas, Texas 75236
       **DELIVERED VIA E-MAIL TO chris@groovystuff.com**


       RE:      Court of Appeals Number:      05-13-01033-CV
                Trial Court Case Number:      DC-12-09326-D

       Style: Christopher Bruning
              v.
              Kyle Lane Hollowell, et al


       Mr. Bruning:

       Your September 9, 2015 e-mails to Justices Fillmore and Stoddart regarding the substance of this
       appeal have been referred to me for response. Please be advised that it is improper to
       communicate directly with a justice of this Court regarding your case. All communications are
       to be directed to the Clerk of the Court. See TEX. R. APP. P. 9.

                                              Respectfully,

                                              /s/ Lisa Matz, Clerk of the Court

       cc:      Carl David Adams
                **DELIVERED VIA E-MAIL**

                Judd F. Masso
                **DELIVERED VIA E-MAIL**
2